Citation Nr: 0413858	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-22 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to an increased rating for rhinitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the United States Navy from 
April 1959 to August 1962.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan that denied the appellant's 
claims of entitlement to service connection for Meniere's 
disease and entitlement to an increased evaluation for his 
rhinitis disability, as well as the reopening of his claim of 
entitlement to service connection for asthma.

The Board notes that the appellant's claim of service 
connection for asthma was originally denied in an April 1971 
rating decision; that denial was confirmed in a Board 
decision issued in March 1972.  The appellant attempted to 
reopen the asthma claim in 1980; in October 1980, the RO 
issued a rating decision finding that new and material 
evidence had not been received.  In April 1981, the Board 
issued a decision upholding the RO's determination that new 
and material evidence as to the claim of service connection 
for asthma had not been received.  This Board decision 
represents the last final decision on any basis as to the 
issue of service connection for asthma.  See 38 C.F.R. 
§ 20.1100 (2003); Evans v. Brown, 9 Vet. App. 273 (1996).

In January 2001, the appellant submitted a written statement 
in which he said there was clear and unmistakable error (CUE) 
in prior denials of his claim of service connection for 
asthma.  In that regard, it should be pointed out that the 
April 1981 Board decision "subsumed" the prior rating 
decision by the RO.  See Talbert v. Brown, 7 Vet. App. 352, 
355 (1995) (citing 38 C.F.R. § 20.1104 (1995) (when 
determination of AOJ is affirmed by BVA, such determination 
is subsumed by final appellate decision); see also Morris v. 
West, 13 Vet. App. 94 (1999).  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  If the appellant wishes to pursue a motion 
for revision based on CUE in a prior Board decision, he 
should consult the Board's Rules of Practice codified at 
38 C.F.R.§§ 20.1400-1411.

(Consideration of the issue of entitlement to service 
connection for Meniere's disease is deferred pending 
completion of the evidentiary development sought in the 
remand below.  The decision below finds that new and material 
evidence has been received to reopen the veteran's claim of 
service connection for asthma.  The underlying issue of 
entitlement to service connection for asthma/chronic 
asthmatic bronchitis will also be addressed in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The RO denied service connection for asthma by a rating 
action issued in April 1971; that denial was confirmed in a 
Board decision issued in March 1972.  

2.  In April 1981, the Board issued a decision upholding the 
RO's October 1980 determination that new and material 
evidence to reopen the claim had not been received.

3.  Additional evidence received after the April 1981 Board 
decision was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The appellant's service-connected rhinitis is manifested 
by symptoms that have not required the use of antibiotics; 
the veteran does not have polyps.




CONCLUSIONS OF LAW

1.  The April 1981 Board decision that denied the reopening 
of the appellant's claim of service connection for asthma is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  The evidence received subsequent to the April 1981 Board 
decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for 
asthma.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  An evaluation in excess of 10 percent for rhinitis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic 
Code 6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

An issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for asthma.  After 
a review of the evidence of record, the Board finds that new 
and material evidence has been received to reopen this claim.  
Therefore, that claim is reopened and the appellant is 
entitled to have that claim considered de novo.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The April 1981 Board decision, 
the last time the asthma service connection claim was 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the April 1981 
Board decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  (The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  (The appellant's claim to reopen was filed in 
November 2000.))  The credibility of the evidence is presumed 
for the purpose of reopening.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional question for the Board.  If such evidence is 
not submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the Board in reaching its April 
1981 decision included the appellant's service medical 
records; the appellant's application, VA Form 21-526, dated 
in September 1964; the reports of VA medical examinations 
conducted in November 1964, October 1969, and October 1971; 
private medical records dated between 1967 and 1971; a letter 
from a private doctor dated in September 1971; VA treatment 
records dated in 1970; a VA Form 10-1000a dated in February 
1971; a letter from a private doctor dated in September 1980; 
and various written statements submitted by the appellant.  

The service medical records do not reveal any complaints of, 
or findings of, or treatment for, any asthma.  In May 1962, 
the appellant reported to the dispensary with complaints of 
chest pain and congested sinuses.  By June 7, the pain was 
gone and his chest was clear to percussion and auscultation.  
The report of the separation examination indicates that the 
lungs and chest were normal.  The appellant's initial 
application for benefits, dated in September 1964, did not 
include any mention of asthma.  The November 1964 VA 
examination report does not include any findings of asthma.  
During an October 1969 VA medical examination, the appellant 
reported that he had asthmatic bronchitis that began in 1964; 
the physical examination did not yield a diagnosis of asthma.  
A VA Form 10-1000a dated in February 1971 indicates diagnoses 
of asthma, allergic to house dust; allergic rhinitis and 
inhalant allergy.  The October 1971 VA examination report 
includes a diagnosis of bronchial asthma, chronic extrinsic 
type and indicates that the etiology is due to allergic 
background.  A private doctor statement indicates that the 
appellant had been treated between May 1966 and March 1971 
for conditions that included chronic asthmatic bronchitis.  
The doctor stated that the appellant had been hospitalized 
for chronic bronchitis in 1966.  A private doctor statement 
dated in September 1980 indicates that the appellant had been 
treated for allergic bronchitis and that the doctor felt that 
review of the service medical records revealed that the 
appellant may have been suffering from asthma in service.  

The evidence added to the claims file after the April 1981 
Board decision denial includes private doctor letters dated 
in February 2001, April 2002, and February 2004; VA treatment 
records dated in 2000 and 2001; the reports of February 2001 
and November 2001 VA medical examinations; the reports of 
private medical treatment dated from 1990 to 1994; two 
medical articles; and various written statements submitted by 
the appellant and his representative.

Review of the evidence added to the record since the April 
1981 Board decision reveals that the appellant had been 
treated for asthma for many years.  In a February 2001 
letter, the appellant's treating physician opined that the 
appellant had bronchial asthma while he was in service.  The 
April 2002 private doctor letter states that there is a 
correlation between the veteran's service-connected rhinitis 
and asthma.  The February 2004 private doctor letter 
indicates that the appellant had occupational exposure to 
diesel fumes in service and that the appellant's underlying 
chronic rhinitis is linked to his underlying lung disease.

The Court has held that the term "disability" as used in 
38 U.S.C.A. § 1131 and thus in 38 C.F.R. § 3.310(a), should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Given the material added to the claims file that indicates 
that the appellant's service-connected rhinitis has now been 
etiologically linked by competent medical evidence to the 
appellant's current asthma, the evidence added to the record 
subsequent to the April 1981 Board decision provides 
additional information and details that should be considered 
in order to fairly decide the merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  Having decided that the newly 
presented evidence is "new," the Board also concludes that 
it is "material" in the sense of being relevant to and 
probative of the issue at hand in this case because it tends 
to show that the appellant has asthma that is related to 
service-connected disability.  The new evidence, when viewed 
in the context of the old evidence, is consequently so 
significant that it must be considered to fairly decide the 
underlying claim.  

The Board finds that the evidence submitted subsequent to the 
April 1981 Board decision provides relevant information as to 
the question of whether the appellant suffers from bronchial 
asthma pathology as a direct result of service or as 
secondary to his service-connected rhinitis fracture 
disability; the Board therefore finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim of service connection for asthma.

II.  Increased rating

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present levels of disability is found in VA 
treatment records dated in 2000 and 2001; in the reports of 
the VA medical examination conducted in February 2001; and in 
various written statements submitted by the appellant and his 
attorney.

Review of the medical evidence of record indicates that the 
appellant sought VA outpatient treatment for various 
conditions in 2000 and 2001.  However, there is no evidence 
of any treatment for rhinitis.  MRI scans obtained in April 
2001 did not reveal the presence of any nasal polyps.

The appellant underwent a VA sinus examination in February 
2001.  He complained of year-round nasal congestion, 
rhinorrhea, postnasal drainage and frontal headaches.  He 
also reported difficulty breathing through his nose.  On 
physical examination, the examiner found no nasal 
obstruction.  Radiographic examination (computed tomography 
(CT) scan) revealed a mild degree of mucosal thickening along 
the inferior aspect of the left maxillary antrum.  No 
polyploid lesions were seen.  No other significant 
abnormalities were observed.  The examiner rendered a 
diagnosis of chronic perennial allergic rhinitis.

The appellant's service-connected rhinitis has been evaluated 
under the Diagnostic Codes found in 38 C.F.R. § 4.97, the 
schedule of ratings for the respiratory system.  Allergic or 
vasomotor rhinitis warrants a 10 percent rating when there 
are no polyps but with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  A 30 percent rating is warranted when there are nasal 
polyps.  38 C.F.R. § 4.79, Diagnostic Code 6522.  The medical 
evidence of record does not show that the appellant suffers 
from any nasal polyps.  

After comparing the record as a whole with the applicable 
rating criteria, the Board is compelled to find that there is 
no basis for a rating in excess of 10 percent for the 
appellant's allergic rhinitis disability.  Therefore, an 
increased evaluation would not be warranted under the 
provisions of Diagnostic Code 6522.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the allergic 
rhinitis disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected allergic rhinitis disability presents such an 
unusual or exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It has not been contended or otherwise 
indicated that the service-connected allergic rhinitis 
disability has resulted in any hospitalization or other 
extensive treatment regimen.  It is undisputed that the 
appellant's reported symptoms associated with the allergic 
rhinitis could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, the regulations provide 
for higher ratings for disability involving allergic 
rhinitis, but the required manifestations have not been shown 
in this case.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for his allergic 
rhinitis disability.  The appellant has not offered any 
objective evidence of any extensive medical treatment for 
this disability, nor has he produced any documentation of any 
symptoms due to the allergic rhinitis disability so as to 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (when evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own).

Since the preponderance of the evidence is against the claim 
for an increased rating, the benefit-of-the-doubt doctrine is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his increased rating 
claim by means of the discussion in an October 2001 rating 
decision and the Statement of the Case (SOC) issued in June 
2003.  He was informed by the rating decision that the 
medical evidence of record did not show the presence of nasal 
polyps required for the next higher evaluation.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained VA medical 
treatment records.  The appellant submitted private medical 
records.  The appellant was afforded a VA medical 
examination.  The appellant was informed about the provisions 
of the VCAA in a letter sent by the RO in August 2002.  He 
was also informed of the associated new regulations in the 
June 2003 SOC.  The appellant was afforded the opportunity to 
submit all pertinent records in his possession and he did so, 
providing private medical records.  Therefore, there is no 
duty to assist that was unmet.

The Board finds that VA has satisfied its duty under the VCAA 
to assist the appellant in obtaining evidence pertaining to 
his increased rating claim.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for more development of the increased rating claim.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to service connection for asthma is 
reopened; to that extent, the appeal is granted.

An increased rating for service-connected rhinitis is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

The Court has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the appellant has been diagnosed with 
bronchial asthma and chronic asthmatic bronchitis, and that 
service connection for rhinitis has been granted.  Judicial 
interpretation of the matter of secondary service connection 
as embodied in 38 C.F.R. § 3.310 requires consideration of 
whether the service-connected disability either causes or 
aggravates another condition.  Id.  There is no indication 
that the RO considered any application of the Allen decision 
to the question of whether any portion of the appellant's 
diagnosed asthma or asthmatic bronchitis pathology is caused 
by or made worse by the rhinitis disability.  Adjudication on 
this basis is therefore required.

Likewise the medical evidence of record indicates the 
possibility of an etiologic relationship between the service-
connected rhinitis and the currently diagnosed Meniere's 
disease.  It is unclear whether the RO considered application 
of the Allen decision to the question of whether any portion 
of the appellant's diagnosed Meniere's disease has been 
caused or made worse by the rhinitis disability.  Therefore, 
adjudication on this basis is also required.

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claims remaining on appeal and of what 
part of such evidence the Secretary will 
attempt to obtain on his behalf and what 
part he should provide.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
service connection claims.  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
asthma, bronchitis, dizziness or 
Meniere's disease.  After obtaining the 
appropriate release forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims remaining 
on appeal, including all VA treatment, to 
the extent not already on file.  In 
particular, the medical records 
associated with the appellant's 
hospitalization at St. Joseph's Hospital 
for treatment of a ruptured blood vessel 
in the lung in 1965 should be obtained.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
appellant should be scheduled for a VA 
pulmonary examination to ascertain the 
medical probability that any chronic 
asthma or asthmatic bronchitis was caused 
or made worse by his rhinitis disability.  
If it is determined that there is no 
relationship to already service-connected 
disability, the examiner should expressly 
say so and provide detailed reasons for 
said opinion.  All opinions provided must 
be reconciled with all other opinions of 
record.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), the examiner should 
describe to what extent, if any, the 
appellant has pulmonary pathology, 
including asthma, chronic asthmatic 
bronchitis or chronic bronchitis, due to 
a service-connected disability.  
Specifically, the examining pulmonologist 
should also render opinions, with degree 
of probability expressed, regarding:

	(a) whether the appellant's 
pulmonary pathology is causally or 
etiologically related to military 
service, pre-or post-service incidents, 
or some other cause or causes.  (It is 
not necessary that the exact causes--
other than apparent relationship to the 
service-connected rhinitis--be 
delineated.)
	(b) whether, based on what is 
medically known about causes or possible 
causes of asthma or bronchitis, it is at 
least as likely as not that any asthma or 
asthmatic bronchitis was caused by the 
appellant's rhinitis disability as 
opposed to some other factor or factors 
unaffected by the rhinitis. 
	(c) whether it is at least as likely 
as not that the appellant's rhinitis 
disability made worse, or contributed to, 
or otherwise accelerated any asthma or 
chronic asthmatic bronchitis.  
	(d) if the appellant's rhinitis 
disability aggravated or contributed to 
or accelerated any asthmatic bronchitis 
or aggravated any other pulmonary 
disorder, the extent, stated in terms of 
a percentage, it did so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors should be 
stated, if possible.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should arrange to have him examined by 
appropriate specialist(s) to ascertain 
whether the claimed Meniere's disease is 
attributable to military service based on 
a review of the claims file and the 
examination findings (or claims file 
review alone if the examination is not 
accomplished).  The examiner should 
provide an opinion as to whether the 
appellant currently suffers from 
Meniere's disease.  Next, the examiner 
should provide an opinion as to the 
medical probability that any current 
Meniere's disease is attributable to 
military service or events coincident 
thereto.  

The examiner(s) should state whether it 
is at least as likely as not that any 
Meniere's disease was caused by the 
appellant's rhinitis disability as 
opposed to some other factor or factors 
unaffected by the rhinitis and whether it 
is at least as likely as not that the 
appellant's rhinitis disability made 
worse, or contributed to, or otherwise 
accelerated the Meniere's disease.  If 
the appellant's rhinitis disability 
aggravated or contributed to or 
accelerated or aggravated the Meniere's 
disease, the examiner(s) should indicate 
to the extent, stated in terms of a 
percentage, it did so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors, if 
possible.

If it is determined that there is no 
current Meniere's disease, or no 
relationship to military service or to 
service-connected rhinitis, the 
examiner(s) should expressly say so and 
provide detailed reasons for such 
opinions.  All opinions provided must be 
reconciled with all other opinions of 
record.

5.  Thereafter, the RO should re-
adjudicate the service connection claims.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection, and secondary service 
connection in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995).

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 C.F.R. § 3.310.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



